





CITATION:
McNamee v. McNamee, 2011
          ONCA 575



Date: 20110906



DOCKET: C52000



COURT OF APPEAL FOR ONTARIO



Sharpe, Blair and Rouleau JJ.A.



BETWEEN



Connie McNamee



Applicant (Respondent in Appeal)




and



Clayton McNamee



Respondent (Appellant)




H. Hunter Phillips and James N. Eastwood, for the appellant



Philip W. Augustine, for the respondent



COSTS ADDENDUM



[1]

Counsel have written asking for clarification of the disposition
    respecting costs in our decision released on July 26, 2011.

[2]

In that decision, we allowed the appeal and set aside the trial judges
    decision that Mr. McNamees common shares in the Company had not been received
    by way of gift, but we directed a new trial on the issue of unjust enrichment. 
    With respect to costs, we said: As the results are mixed, we would make no
    order as to costs.

[3]

As counsel have pointed out, this disposition does not make clear what is
    to happen in relation to the costs of the first trial.  The purpose of this
    endorsement is to say that our intention was that the costs of the first trial
    be left to the discretion of the judge hearing the new trial, and we so order.

Robert J. Sharpe J.A.

R.A.
    Blair J.A.

Paul
    Rouleau J.A.


